        Case 1:21-cr-00175-TJK Document 119-19 Filed 07/14/21 Page 1 of 2




                                                          U.S. Department of Justice

                                                          Channing D. Phillips
                                                          Acting United States Attorney

                                                          District of Columbia

                                                          Judiciary Center
                                                          555 Fourth St., N.W.
                                                          Washington, D.C. 20530


                                                                July 9, 2021

Via Email and Electronic File Transfer

Lisa Costner
Federal Public Defender MDNC
251 N. Main St. Suite 849
Winston-Salem NC 27101

J. Daniel Hull
Hull McGuire PC
888 Seventeenth Street, NW
Suite 1200
Washington, DC 20006

Shaka Johnson
Law Offices of Shaka Johnson, LLC
1333 Christian Street
Philadelphia, PA 19147

Nicholas Smith
7 East 20th Street
Suite 4R
New York, NY 10003

                Re:    United States v. Ethan Nordean et al., Cr. No.: 21-cr-175 (TJK)

Dear Counsel:

        I write to memorialize another production related to the above-captioned case as part of
the government’s ongoing efforts to produce preliminary discovery on an expedited basis.
Specifically, today, the government produced via USAfx a collection of Grand Jury subpoena
returns. Please note that, insofar as the materials do not relate solely to your client, the materials
provided in this production have been designated Highly Sensitive under the Protective Orders
entered in this case. This designation is based in part on the fact that the materials contain
       Case 1:21-cr-00175-TJK Document 119-19 Filed 07/14/21 Page 2 of 2




personal identifying information and personal financial information. Insofar as materials relate
soley to your client, however, no sensitivity designation applies as to your or your client’s use of
the material. An index of the materials is included with the production. Based on the contents of
the index, the government has designated the index Highly Sensitive under the Protective Orders.

       For convenience, the materials are grouped into folders corresponding to each of the four
defendants. Please note, however, that the material in a particular defendant’s folder does not
necessarily relate solely to that defendant.

       Please keep in mind that all of the items placed in the USAfx case-folder will be deleted
automatically – some in as few as 60 days. Please let me know immediately if you have been
unable to access and download the materials for your use in this case.

       Please contact me should you have any questions or concerns.


                                                     Sincerely yours,

                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY

                                              By:           /s/
                                                     Luke M. Jones
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7066
                                                     Luke.Jones@usdoj.gov




                                                 2
